 


 HR 2744 ENR: USAID Branding Modernization Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 2744 
 
AN ACT 
To authorize the Administrator of the United States Agency for International Development to prescribe the manner in which programs of the agency are identified overseas, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the USAID Branding Modernization Act. 2.Authorization for branding (a)In generalThe Administrator of the United States Agency for International Development (referred to in this section as USAID), in coordination with the Secretary of State, as appropriate, and with due consideration for the safety and security of implementing partners and beneficiaries, is authorized to prescribe, as appropriate, the use of logos or other insignia of the USAID Identity, or the use of additional or substitute markings, including the United States flag, to appropriately identify, including as required by section 641 of the Foreign Assistance Act of 1961 (22 U.S.C. 2401), overseas programs administered by USAID.
(b)AuditNot later than 1 year after the date of the enactment of this Act, the Inspector General of USAID shall submit to Congress an audit of compliance with relevant branding and marking requirements of USAID by implementing partners funded by USAID, including any requirements prescribed pursuant to the authorization under subsection (a).  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 